Title: From George Washington to Anne-César, chevalier de La Luzerne, 11 August 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 11th August 1782.
                  
                  I have been honored with your Excellencys favor of the 5th, by Monsr de Choissy, who crossed the North River yesterday evening.  For my opinion respecting the operation, which the Marquis de Vaudreuil had in contemplation, I beg leave to refer you to the inclosed Copy of my letter to that Gentleman.
                  Your Excellency may be assured, that I undertake with the greatest pleasure, the procuring the necessary intelligence respecting the arrival &ca of any Squadron of the enemy upon this Coast; and that Monsr Vaudreuil may have the earliest notice of such matters from me, and may have the means also of corresponding safely and speedily with me, I shall immediately establish a chain of Expresses between this and Boston—Your Excellency, as you desire, shall be made acquainted, in due time, with the expences which may be incurred in procuring intelligences: and I shall not fail to make you regularly acquainted with whatever advices I may obtain, thro’ the different Channels which I shall open.
                  There does not appear to me any necessity of corresponding, at present, with the Marquis Vaudreuil in Cypher, as the communications, which I shall probably have occasion to make to him, will be of such a nature, that they will be of no advantage to the enemy, should they fall into their hands.  Should any new plans be in agitation, and which may require secrecy, a Cypher may be used between us.
                  I am sorry to hear of the accident which has deprived us of the pleasure of seeing the Duke de Lauzun and the Gentlemen who accompany him, so soon as might have been expected.  I hope their next attempt will prove more fortunate.  I have the honor to be with the most perfect Respect and Esteem Yr Excellency’s most obt servt
                  
                  
                     Go: Washington
                  
               